for immediate release Nicole christian (650) 849-1649 Essex Announces Third Quarter 2008 Earnings Results Recurring funds from operations increased 10.2% for the third quarter Palo Alto, California—October 29, 2008—Essex Property Trust, Inc. (NYSE:ESS) announces its third quarter 2008 earnings results and related business activities. Funds from Operations (“FFO”) for the third quarter ended 2008, totaled $40.7 million, or $1.46 per diluted share, compared to $37.3 million, or $1.33 per diluted share for the third quarter ended 2007. Net income available to common stockholders for the third quarter ended 2008 totaled $12.4 million, or $0.49 per diluted share, compared to net income available to common stockholders of $10.0 million, or $0.39 per diluted share, for the third quarter ended 2007. The Company’s FFO, excluding non-recurring items, increased 10.2% per diluted share or $3.6 million for the third quarter ended 2008 compared to the third quarter ended 2007.In the third quarter 2008, the Company recorded a non-recurring item associated with the write-off of loan costs related to the sale of Cardiff by the Sea in the amount of $0.2 million, and in the third quarter of 2007 there were no non-recurring items recorded. SAME-PROPERTY OPERATIONS Same-property operating results exclude properties that do not have comparable results.The table below illustrates the percentage change in same-property revenues, operating expenses, and net operating income (“NOI”) for the three and nine months ended September 30, 2008 compared to September 30, 2007: Q3 2008 compared to Q3 2007 YTD 2008 compared to YTD 2007 Revenues Expenses NOI Revenues Expenses NOI Southern California 1.1 % 1.7 % 0.9 % 1.9 % 2.5 % 1.6 % Northern California 8.4 % 6.5 % 9.3 % 10.0 % 5.6 % 12.2 % Seattle Metro 7.5 % 7.1 % 7.6 % 8.2 % 5.6 % 9.6 % Same-property average 4.0 % 3.9 % 4.0 % 4.9 % 3.9 % 5.4 % The table below illustrates the sequential percentage change in same-property revenues, expenses, and NOI for the third quarter ended 2008 versus the second quarter ended 2008: Q3 2008 compared to Q2 2008 Revenues Expenses NOI Southern California -0.4 % 2.2 % -1.5 % Northern California 1.9 % 1.6 % 2.1 % Seattle Metro 2.6 % 7.4 % 0.2 % Same-property average 0.7 % 3.1 % -0.4 % 925 East Meadow Drive Palo Alto California 94303 telephone facsimile 650 494 www.essexpropertytrust.com Same-property financial occupancies for the quarters ended are as follows: 9/30/08 6/30/08 9/30/07 Southern California 95.4 % 95.9 % 95.5 % Northern California 97.8 % 97.6 % 96.8 % Seattle Metro 96.8 % 96.6 % 95.9 % Same-property average 96.3 % 96.4 % 95.9 % ACQUISITIONS/DISPOSITIONS During the third quarter of 2008, the Company acquired two apartment communities for a total of $88.4 million and sold two apartment communities and two recreational vehicle parks for a total of $89.9 million. In July 2008, the Company acquired Chestnut Street Apartments, a 96-unit apartment community located in Santa Cruz, California, for $22.1 million. The property was built in 2002 and includes approximately 9,000 square feet of commercial and retail space.In August, the Company acquired The Highlands at Wynhaven, a 333-unit apartment community located in Issaquah, Washington for $66.3 million. The property, which was built in 2000, is part of “Issaquah Highlands” a renowned master planned community featuring a variety of housing, commercial and retail space. During the third quarter of 2008, the Company sold Cardiff by the Sea Apartments, located in Cardiff, California for $71.0 million; St. Cloud Apartments, located in Houston, Texas for $8.8 million as well as two recreational vehicle parks located in El Cajon, California for $10.0 million. The Company is in contract to sell Coral Gardens, a 200-unit apartment community located in El Cajon, California in the fourth quarter of 2008 for $19.8 million.This community is classified as held for sale as of September 30, 2008. DEVELOPMENT During the third quarter of 2008, Essex Apartment Value Fund II, L.P. (“Fund II”) had one development project – Eastlake 2851, a 127-unit apartment community located in Seattle, Washington, achieve 95% occupancy for the apartment homes. The Company has one development project in lease-up – Belmont Station, a 275-unit apartment community located near downtown Los Angeles. Initial occupancy at the community began in mid-August 2008 and currently the community is approximately 50% leased.The Company received a certificate of occupancy in October for the second half of the project, and stabilization of the community is expected by June 2009. Additional information pertaining to the location of all development projects, related costs and construction timelines can be found on page S-9 in the Company’s Supplemental Financial Information package. LIQUIDITY AND BALANCE SHEET Common Stock During the third quarter of 2008, the Company issued 1,130,750 shares of common stock and during October 2008, the Company issued 78,300 shares at an average share price of $120.17.Since July 2008, the Company has issued 1,209,050 shares of common stock for $142.8 million, net of fees and commissions.The proceeds will be used to pay down debt, to fund the development pipeline and for future investments. 2 Mortgage Notes Payable During July 2008, the Company paid off an $89.0 million cross-collateralized mortgage loan at a fixed rate of 6.62%. During August 2008, the Company obtained a mortgage loan in the amount of $53.0 million secured by Mill Creek, with a fixed rate of 5.77%, which matures in August 2018.In conjunction with the sale of Cardiff by the Sea, the buyer assumed the mortgage loan for this property totaling $42.2 million at a fixed rate of 5.71%. During
